IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO THE               : No. 659
                                        :
JUVENILE COURT PROCEDURAL               : SUPREME COURT RULES DOCKET
                                        :
RULES COMMITTEE                         :


                                   ORDER


PER CURIAM:



            AND NOW, this 26th day of January, 2015, Cheryl A. Sobeski-Reedy,

Esquire, Luzerne County, is hereby appointed as a member of the Juvenile Court

Procedural Rules Committee for a term of three years commencing February 1, 2015.